
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.34


AMENDMENT NO. 5 TO
LOAN AGREEMENT

        This Amendment No. 5 to Loan Agreement (this "Amendment"), dated as of
October 26, 2001, is entered into with reference to the Loan Agreement (as
amended, supplemented or otherwise modified from time to time, the "Loan
Agreement") dated as of November 29, 1999 currently among Apio, Inc., a Delaware
corporation (successor by merger and name change to Bush Acquisition
Corporation, a Delaware corporation) ("Borrower"), each lender from time to time
a party thereto (each a "Lender" and collectively, the "Lenders"), Bank of
America, N.A., as Issuing Lender, and Bank of America, N.A., as Administrative
Agent (in such capacity, the "Administrative Agent"). Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Loan
Agreement. Section references herein relate to the Loan Agreement unless
otherwise stated.

        The parties hereto hereby agree as follows:

        1.    Section 1.1—New Defined Terms.    Section 1.1 of the Loan
Agreement is hereby amended to add the following defined terms:

        "Landec Subordination Agreement" means that certain Subordination
Agreement, dated as of October 26, 2001, by and among Landec, Borrower and the
Administrative Agent, as amended, supplemented or otherwise modified from time
to time.

        "Permitted Contributions" means, with respect to any fiscal period, the
sum of (a) all contributions made by Landec to the permanent equity capital of
Borrower during such period (including, without limitation, all Landec Equity
Contributions made during such period), provided that such contributions are
applied in a manner agreed to by the Requisite Lenders, it being agreed that the
purposes set forth in clauses (b)(i) and (ii) below are hereby consented to,
plus (b) the net proceeds of all Subordinated Obligations incurred by Borrower
in favor of Landec during such period that are used to (i) repay amounts due and
owing to the Lenders under the Loan Documents, (ii) reduce the amount of
accounts payable by the Borrower and (iii) such other purpose as shall be
consented to in writing by the Requisite Lenders.

        2.    Section 1.1—Definition of Fixed Charge Coverage Ratio:    The
definition of "Fixed Charge Coverage Ratio" contained in Section 1.1 of the Loan
Agreement is hereby amended in full to read as follows:

        "Fixed Charge Coverage Ratio" means, as of the last day of each Fiscal
Quarter, for the four Fiscal Quarter period then ending, the ratio of (a) the
sum of (i) EBITDA for period minus (ii) Capital Expenditures (net of any
Indebtedness constituting purchase money incurred to finance those Capital
Expenditures) for such period, minus (iii) income taxes payable in cash for such
period, minus (iv) Tax Gross-Up's for such period, minus (v) Management Fee
Distributions to the extent paid in cash during such period, plus (vi) the
aggregate amount of all Permitted Contributions made during such period, minus
(vii) the aggregate amount of all repayments of Permitted Contributions, whether
in the form of principal or interest payments, repayments of Subordinated
Obligations, Distributions or otherwise, made during such period to (b) Fixed
Charges for such period, provided that as of the last day of the Fiscal Quarters
ending July 31, 2000 and October 31, 2000, the Fixed Charge Coverage Ratio shall
be calculated for the period since the Closing Date.

1

--------------------------------------------------------------------------------

        3.    Section 1.1—Definition of Leverage Ratio.    The definition of
"Leverage Ratio" contained in Section 1.1 of the Loan Agreement is hereby
amended in full to read as follows:

        "Leverage Ratio" means, as of the last day of each Fiscal Quarter, the
ratio of (a) the Total Funded Debt of Borrower and its Subsidiaries as of the
last day of that Fiscal Quarter to (b) the sum of (i) EBITDA of Borrower and its
Subsidiaries for the four Fiscal Quarter period then ended plus (ii) the
aggregate amount of all Permitted Contributions made during the four Fiscal
Quarter period then ended, minus (iii) the aggregate amount of all repayments of
Permitted Contributions, whether in the form of principal or interest payments,
repayments of Subordinated Obligations, Distributions or otherwise, made during
the four Fiscal Quarter period then ended.

        4.    Landec Equity Contributions.    Borrower hereby represents and
warrants that: (a) with the net proceeds of the issuance of certain preferred
stock of Landec, Landec will, on the date hereof, make a $5,000,000 subordinated
loan to Borrower (the "Subordinated Loan"), (b) the Subordinated Loan will be
used to (i) repay certain amounts due and owing to the Lenders under the Loan
Documents, (ii) reduce the amount of accounts payable by the Borrower and
(iii) prepay certain corporate expenses of Landec allocated to Borrower in an
aggregate amount not to exceed $200,000. Each of the parties hereto hereby
agrees that the Subordinated Loan shall (a) constitute a Subordinated Obligation
under the Loan Agreement, (b) constitute a Permitted Contribution made on the
date of this Amendment for a purpose that is hereby consented to by the Lenders
and (c) for purposes of Section 2.7(e) of the Loan Agreement, not constitute a
Landec Equity Contribution. Each of the parties hereto further agrees that the
Landec Subordination Agreement (as defined in Section 1 above) shall constitute
a Loan Document under the Loan Agreement.

        5.    Section 6.15—Fixed Charge Coverage Ratio.    Section 6.15 of the
Loan Agreement is hereby amend such that for the four Fiscal Quarter period
ending nearest to October 31, 2001 only, the Fixed Charge Coverage Ratio shall
not be less than 1.05:1.00.

        6.    Section 6.18—Maximum Capital Expenditures.    Section 6.18 of the
Loan Agreement is hereby amended such that the aggregate Capital Expenditures
made in the Fiscal Year ending nearest to October 31, 2001 shall not exceed,
inclusive of any permitted carryover from the Fiscal Year ending nearest to
October 31, 2000, $5,000,000.

        7.    Exhibit C—Compliance Certificate.    Each of the parties hereto
agrees that the Compliance Certificate set forth on Exhibit C to the Loan
Agreement shall be amended in full as set in Annex II to this Amendment.

        8.    Effectiveness.    This Amendment shall become effective on such
date (the "Effective Date") as the Administrative Agent shall have received, in
form and substance satisfactory to the Administrative Agent and the Lenders:

        (a)  duly executed counterparts of this Amendment;

        (b)  duly executed counterparts of Annex I attached hereto, signed by
each Party thereto;

        (c)  duly executed counterparts of the Landec Subordination Agreement,
signed by each Party thereto;

        (d)  with respect to Landec and Borrower, such documentation as the
Administrative Agent may reasonably require to establish the due organization,
valid existence and good standing of each of Borrower and Landec, its authority
to execute, deliver and perform under the Subordination Agreement and each of
the other documents to which it is a party executed and delivered in connection
therewith, and the identity, authority and capacity of each Responsible Official
thereof authorized to act on its behalf, including, without limitation,
authorizing resolutions, certified copies of articles of incorporation and
amendments thereto (or, in the alternative, a statement to the effect that other
than attached thereto, no amendments have been made to such articles of

2

--------------------------------------------------------------------------------




incorporation since November 29, 1999), bylaws and amendments thereto (or, in
the alternative, a statement to the effect that other than attached thereto, no
amendments have been made to such bylaws since November 29, 1999), certificates
of good standing, incumbency certificates, Certificates of Responsible
Officials, and the like;

        (e)  a Certificate of Borrower certifying that attached thereto is a
true, correct and complete, duly executed copy of the Subordinated Promissory
Note, dated as of even date herewith, executed by Borrower in favor of Landec,
in the principal amount of $5,000,000; and

        (f)    the written legal opinion of Orrick, Herrington & Sutcliffe, LLP
as to such matters as the Administrative Agent shall reasonably request.

        9.    Representations and Warranties.    Except (i) for representations
and warranties which expressly relate to a particular date or which are no
longer true and correct as a result of a change permitted by the Loan Agreement
or the other Loan Documents or (ii) as disclosed by Borrower and approved in
writing by the Requisite Lenders, the Borrower hereby represents and warrants
that each representation and warranty made by Borrower in Article 4 of the Loan
Agreement (other than Sections 4.6 (first sentence), 4.11, and 4.18) are true
and correct as of the date hereof as though such representations and warranties
were made on and as of the date hereof. Without in any way limiting the
foregoing, Borrower represents and warrants to the Administrative Agent and the
Lenders that no Default or Event of Default has occurred and remains continuing
or will result from the consents, waivers, amendments or transactions set forth
herein or contemplated hereby.

        10.    Confirmation.    In all respects, the terms of the Loan Agreement
and the other Loan Documents, in each case as amended hereby or by the documents
referenced herein, are hereby confirmed.

[THIS SPACE INTENTIONALLY LEFT BLANK—SIGNATURE PAGES TO FOLLOW]

3

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, Borrower, the Administrative Agent and the Lenders have
executed this Agreement as of the date first set forth above by their duly
authorized representatives.

    APIO, INC., a Delaware corporation
 
 
By:
 
  

--------------------------------------------------------------------------------

Name:
Title:
 
 
BANK OF AMERICA, N.A., as Administrative
Agent, Issuing Lender and sole Lender
 
 
By:
 
  

--------------------------------------------------------------------------------

John Plecque, Senior Vice President

S–1

--------------------------------------------------------------------------------

    ANNEX I TO AMENDMENT NO. 5

CONSENT AND REAFFIRMATION OF GUARANTOR AND PLEDGOR

    The undersigned guarantor and pledgor hereby consents to the execution,
delivery and performance by Borrower and the Administrative Agent of the
foregoing Amendment No. 5 to Loan Agreement ("Amendment No. 5"). In connection
therewith, the undersigned expressly and knowingly reaffirms its liability under
each of the Loan Documents to which it is a Party and expressly agrees (a) to be
and remain liable under the terms of each such Loan Document and (b) that it has
no defense, offset or counterclaim whatsoever against the Administrative Agent
or the Lenders with respect to any such Loan Document.

    The undersigned further agrees that each Loan Document to which it is a
Party shall remain in full force and effect and is hereby ratified and
confirmed.

    The undersigned further agrees that the execution of this Consent and
Reaffirmation of Guarantor and Pledgor is not necessary for the continued
validity and enforceability of any Loan Document to which it is a Party, but is
executed to induce the Administrative Agent and the Lenders to approve of and
otherwise enter into the Amendment No. 5.

    IN WITNESS WHEREOF, each of the undersigned, intending to be legally bound
hereby, has caused this Consent and Reaffirmation of Guarantor and Pledgor to be
executed as of October 26, 2001.

LANDEC CORPORATION, a California
corporation

By:     

--------------------------------------------------------------------------------

Name:
Title:    

I–1

--------------------------------------------------------------------------------

    ANNEX II

EXHIBIT C

COMPLIANCE CERTIFICATE

I–2

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.34

